 Case 1:21-mj-00142-JCN Document 17 Filed 06/08/21 Page 1 of 1                                                       PageID #: 27
AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail




                             UNITED STATES DISTRICT COURT
                                                               for the
                                                          District of Maine

United States of America                                                   )
                                                                           )
                                                                           )
v.                                                                         )         Case No. 1:21-mj-00142-JCN
                                                                           )
AARON E. MERRITT                                                           )
Defendant                                                                  )         Charging District’s Case No:
                                                                                                     5:20-po-00516-MLC-1


            ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
              WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL


          After a hearing in this court, the defendant is released from custody and ordered to appear in the
district court where the charges are pending to answer those charges. If the time to appear in that court has
not yet been set, the defendant must appear when notified to do so. Otherwise, the time and place to
appear in that court are:


Place: Yellowstone Justice Center                                          Courtroom No.:
       105 Albright Ave
       Mammoth, YNP, WY 82190-0387
       Tele: 307-344-2569


                                                                           Date and Time: July 1, 2021 at 11:00am
                                                                            Mountain Time


The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court
where the charges are pending.




Date: 06/08/2021                                                                     /s/John C. Nivison
                                                                ______________________________________________________
                                                                                Judge’s signature

                                                                           John C. Nivison, U.S. Magistrate Judge
                                                                                     Printed name and title
